    Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.81 Filed 12/17/20 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION



UNITED STATES OF AMERICA,

                            Plaintiff,                                  Case No. 20-CR-20347
v.                                                                      Honorable Thomas L. Ludington
                                                                        Magistrate Judge Patricia T. Morris
CHRISTOPHER CORTEZ JONES,

                            Defendant.
                                                      /


                   ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

           On August 5, 2020, a grand jury indicted Defendant Christopher Cortez Jones with one

count of being a felon in possession of a firearm, in violation of 18 U.S.C. 922(g)(1). ECF No. 9.

Defendant was arraigned on August 13, 2020 and pled not guilty to the charge. On September 11,

2020, Defendant, through counsel, filed a motion to suppress the firearm referenced in the

indictment as evidence obtained in violation of the Fourth Amendment to the United States

Constitution. ECF No. 15. Plaintiff, the United States of America (the “Government”), responded

on October 23, 2020. ECF No. 18. At an evidentiary hearing on November 23, 2020, this Court

heard testimony from the arresting officer and reviewed body camera footage of the underlying

incident. For the reasons set forth below, Defendant’s Motion to Suppress will be denied.

                                                          I.

           At approximately 10:49 P.M. on March 28, 2020, Saginaw County Dispatch received a

911 call reporting shots fired in the 2200 block of Lowell Avenue, Saginaw, Michigan.1 The caller

stated that he lived on the street and that he saw a group of males firing shots. He described the


1
    The following facts are taken from the evidentiary hearing on November 23, 2020.
    Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.82 Filed 12/17/20 Page 2 of 8




suspects as being associated with a gray GMC Terrain and a white Cadillac that were on the street

at the time.

         Dispatch relayed the call to Saginaw Police and described the suspect vehicles as a “gray

GMC Terrain and black Cadillac.”2 At approximately 11:02 P.M., Officer Beyerlein and his trainee

partner arrived at the 2200 block of Lowell Avenue. They immediately spotted two vehicles parked

on the westside of Lowell facing south. The southernmost vehicle was a gray GMC Terrain and

the vehicle behind it was a Dodge Journey. The Terrain’s driver-side door was ajar. The female

driver, Ms. Barnes, was seated in the vehicle and speaking with another female, Ms. Young, who

was standing on Lowell Avenue. Defendant was seated in the front passenger seat.

         Officer Beyerlein and his partner parked alongside the Terrain and exited their squad car.

Officer Beyerlein asked if everyone was alright and if anyone had heard gunshots. Ms. Barnes told

the officers that they had not heard anything and that they had just arrived. Officer Beyerlein asked

Ms. Barnes to step out of the vehicle and she did so. Officer Beyerlein then informed Ms. Barnes

that they were responding to a shots fired call and that the suspect vehicle was a gray GMC Terrain.

Ms. Barnes stated that her Terrain was tan but Officer Beyerlein disagreed, shining his flashlight

on the vehicle. The body camera footage establishes that the Terrain was gray.

         Officer Beyerlein testified that based on Ms. Barnes’ tight-fitting clothing, he could see

that she was not concealing any weapons. Officer Beyerlein’s partner frisked Ms. Young and

similarly found no weapons. Officer Beyerlein then moved to the passenger side of the Terrain

and asked Defendant to step out of the vehicle. Defendant complied. Officer Beyerlein then asked

for consent to search Defendant’s person. Defendant consented, and no weapons were found.




2
  Officer Beyerlein testified that he did not know the 911 caller actually described the Cadillac as white until listening
to the call at the hearing.

                                                          -2-
 Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.83 Filed 12/17/20 Page 3 of 8




       At that point, Ms. Barnes had returned to the driver’s seat. Officer Beyerlein leaned into

the open front passenger door and ordered Ms. Barnes to exit the vehicle. He then asked, “Are

there any guns in the car?” Ms. Barnes responded, “No.” Officer Beyerlein then, while still leaning

into the vehicle, asked, “Would you mind if I checked?” Ms. Barnes responded, “No. I’m just

saying, like, why is you checking my car? This ain’t gray.” Officer Beyerlein replied, “It’s awful

close.” He then looked underneath the passenger seat and spotted the grip of a pistol. He turned to

Defendant and asked him to put his hands up. Defendant fled. The officers pursued and

apprehended him a few moments later. Defendant was subsequently indicted for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). ECF No. 9.

                                                 II.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their persons

. . . against unreasonable searches and seizures.” U.S. Const. amend. IV. “When a motorist is

stopped by the police, he, and all of his passengers, are ‘seized’ within the meaning of the Fourth

Amendment.” United States v. Pacheco, 841 F.3d 384, 389–90 (6th Cir. 2016) (citing Brendlin v.

California, 551 U.S. 249, 256–59 (2007)). While “[a] warrantless seizure is presumptively

unreasonable,” there are three notable exceptions: “(1) consensual encounters in which contact is

initiated by a police officer without any articulable reason whatsoever and the citizen is briefly

asked questions; (2) a temporary involuntary detention or Terry stop which must be predicated

upon ‘reasonable suspicion;’ and (3) arrests which must be based upon ‘probable cause.’” United

States v. Jones, 562 F.3d 768, 772 (6th Cir. 2009) (quoting United States v. Pearce, 531 F.3d 374,

379 (6th Cir.2008)).

       Under Terry, “an officer may conduct an investigatory stop only if he has [a] ‘reasonable,

articulable suspicion that the person has been, is, or is about to be engaged in criminal activity.’”



                                                -3-
    Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.84 Filed 12/17/20 Page 4 of 8




United States v. Johnson, 620 F.3d 685, 692 (6th Cir. 2010) (quoting United States v. Place, 462

U.S. 696, 702 (1983)). “Courts determine whether a reasonable suspicion exists by looking at the

totality of the circumstances and considering all of the information available to law enforcement

officials at the time.” United States v. Urrieta, 520 F.3d 569, 573 (6th Cir. 2008) (internal quotation

marks omitted). “If the initial traffic stop is illegal or the detention exceeds its proper investigative

scope, the seized items must be excluded under the ‘fruits of the poisonous tree doctrine.’” United

States v. Hill, 195 F.3d 258, 264 (6th Cir. 1999)

                                                       III.

        The sole issue here is whether Officer Beyerlein had reasonable suspicion to stop the

Terrain.3 Defendant argues that Officer Beyerlein lacked reasonable suspicion because the 911 call

was unreliable. ECF No. 15 at PageID.51–53. As Defendant correctly notes, “an anonymous tip

alone seldom demonstrates the informant’s basis of knowledge or veracity.” Alabama v. White,

496 U.S. 325, 329 (1990). However, “there are situations in which an anonymous tip, suitably

corroborated, exhibits sufficient indicia of reliability to provide reasonable suspicion to make the

investigatory stop.” United States v. Hudson, 405 F.3d 425, 432 (6th Cir. 2005) (internal citations

and quotation marks omitted). “Consequently, where a tip contains independently verifiable details

showing knowledge, that are sufficiently corroborated by the police prior to initiating the seizure

of the suspect, reasonable suspicion exists.” Id. (internal quotation marks and citations omitted).

        In Robinson v. Howes, 663 F.3d 819 (6th Cir. 2011), the Sixth Circuit found that a 911

caller’s report of shots fired provided reasonable suspicion for a stop. The caller reported that a




3
  When Officer Beyerlein asked Ms. Barnes to step out of the vehicle and informed her that the Terrain was suspected
of being involved in a shooting, she and Defendant were “seized” for purposes of the Fourth Amendment. See
Brendlin, 551 U.S. at 257 (“[A] sensible person would not expect a police officer to allow people to come and go
freely from the physical focal point of an investigation into faulty behavior or wrongdoing.”). The Government has
not argued otherwise.

                                                       -4-
 Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.85 Filed 12/17/20 Page 5 of 8




black male in a yellow car was shooting into a neighboring home. Robinson, 663 F.3d at 827.

Police arrived to find a bright yellow Chevy parked near the reported address. Id. at 821. As police

approached with guns drawn, the defendant, a black male, exited the vehicle exclaiming that he

had done nothing wrong. Id. He tried to move away from the police but was intercepted and

apprehended. Id. at 821–22. Looking at the totality of the circumstances—including the nature of

the call and the defendant’s behavior—the Sixth Circuit concluded that the police had reasonable

suspicion to conduct the stop. Id. at 829–31.

       Here, the 911 caller described a gray GMC Terrain, a white Cadillac, and several unknown

males at 2200 Lowell Avenue. Officer Beyerlein and his partner arrived at the scene roughly 10

minutes later and observed a gray GMC Terrain with multiple occupants. Officer Beyerlein’s

corroboration of key facts shortly after the call provided a reasonable and articulable basis for the

stop. The discrepancies between the 911 call and the observations of Officer Beyerlein are

outweighed by the fact that the caller was a contemporaneous witness to an ongoing emergency.

See Howes, 663 F.3d at 830 (6th Cir. 2011) (finding that “[f]irsthand knowledge and

contemporaneity weigh in favor of a statement’s reliability” and that “emergency nature of the call

. . . adds to the totality of the circumstances comprising reasonable suspicion”).

       Defendant’s reliance on United States v. Patterson, 340 F.3d 368 (6th Cir. 2003), is

misplaced. In Patterson, a tipster reported to an anonymous hotline that a group of unidentified

males was selling drugs at a certain location. Patterson, 340 F.3d at 369. The police arrived at the

location several hours later and observed a group of males, including the defendant. Id. The men

began walking away as the police exited their squad cars. Id. The police stopped and frisked the

men, resulting in the defendant being arrested for unlawfully possessing a firearm. Id. at 370. The

Sixth Circuit found that the police lacked reasonable suspicion to conduct a stop, holding that the



                                                -5-
 Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.86 Filed 12/17/20 Page 6 of 8




anonymous tip “offered no reliable or meaningful information in support of reasonable suspicion

because it was not specific enough as to a prediction of future unlawful activities.” Id. at 371. The

Sixth Circuit further explained that “[w]ithout the anonymous tip, the officers merely observed a

group of individuals walking away from the area, in isolation an innocuous behavior unless the

officers have detained them.” Id.

       The facts here are readily distinguishable from Patterson. Officer Beyerlein and his partner

arrived roughly 10 minutes after a contemporaneous witness reported shots fired. The officers in

Patterson, by contrast, arrived five and half hours after an anonymous tip that left no meaningful

information about the crime. C.f. Patterson, 340 F.3d at 370. Additionally, on their arrival, Officer

Beyerlein and his partner observed a vehicle matching the 911 description: a gray GMC Terrain.

Indeed, the 911 caller’s description proved reliable except for the lack of a Cadillac and the

presence of one as oppose to multiple males—a discrepancy that might easily be explained by the

10-minute delay between the call and the officers’ arrival.

       Furthermore, as in Robinson, the stop was also supported by Ms. Barnes’ presence at the

location described to the 911 dispatcher as well as her behavior. Before Officer Beyerlein asked

Ms. Barnes to step out of the vehicle, he asked whether anyone had heard shots being fired. Ms.

Barnes denied hearing any shots and said that they had just arrived—an account which seemed

unlikely given the 911 call, the hour of the evening, and the lack of any explanation for her

presence at the location. After Ms. Barnes was informed that the suspect vehicle was a gray GMC

Terrain, she insisted that her vehicle was tan, even though a quick shine of the flashlight proved

that it was gray. This behavior, while not physically evasive, would nonetheless strengthen the

inference that Ms. Barnes and her vehicle may have been involved in a crime or known something

about the firearm shots. Accordingly, based on the matching description—including matching



                                                -6-
 Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.87 Filed 12/17/20 Page 7 of 8




make, model, and color of the suspect vehicle—as well as Ms. Barnes’ behavior, Officer Beyerlein

had reasonable suspicion to briefly detain the Terrain and its occupants.

        Despite the parties’ acknowledgment, this Court cannot reach the question of whether

Officer Beyerlein’s search of the Terrain was constitutional.4 While “[a] passenger has standing to

challenge . . . [the] stop of a vehicle in which he is riding,” United States v. Jones, 147 F. Supp. 2d

752, 757 (E.D. Mich. 2001), “[c]ourts have routinely held that passengers who have no expectation

of privacy or possessory interest in a stopped vehicle do not have standing to challenge the validity

of a subsequent search of that vehicle on Fourth Amendment privacy grounds.” United States v.

Bah, 794 F.3d 617, 626 (6th Cir. 2015)). Defendant does not allege any privacy or possessory

interest in the Terrain. See United States v. Abrams, 494 F. Supp. 2d 657, 661 n.6 (S.D. Ohio 2005)

(“It is axiomatic that a defendant has the burden of showing that [he] had a reasonable expectation

of privacy in the area searched.”) (citing Rakas v. Illinois, 439 U.S. 128, 130 n.1 (1978)). As a

result, the sufficiency of the consent search—specifically, Officer Beyerlein’s use of ambiguous

phrasing and Ms. Barnes’ apparent protest—is beyond the scope of this opinion.5

        Accordingly, it is ORDERED that Defendant’s Motion to Suppress, ECF No. 15, is

DENIED.

        It is further ORDERED that a plea cut-off date is January 4, 2021, a final pretrial




4
  The issue was raised by the Government during briefing (ECF No. 18 at PageID.65–67) and by defense counsel
during the cross-examination of Officer Beyerlein.
5
  For consent searches, “not any type of consent will suffice, but instead, only consent that is ‘unequivocally,
specifically, and intelligently given, uncontaminated by any duress and coercion.’” United States v. Worley, 193 F.3d
380, 386 (6th Cir. 1999) (quoting United States v. Tillman, 963 F.2d 137, 143 (6th Cir. 1992)).

                                                       -7-
 Case 1:20-cr-20347-TLL-PTM ECF No. 23, PageID.88 Filed 12/17/20 Page 8 of 8




conference is SCHEDULED for January 5, 2021 at 3:00 PM and a jury trial is SCHEDULED

for January 19, 2021 at 8:30 AM.




Dated: December 17, 2020                           s/Thomas L. Ludington
                                                   THOMAS L. LUDINGTON
                                                   United States District Judge




                                        -8-
